UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-6540



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BOBBY HAZEL,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-93-62-A; CA-03-211-AM)


Submitted:     May 21, 2004                 Decided:   July 14, 2004


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Hazel, Appellant Pro Se. Stephen E. Campbell, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Bobby Hazel seeks to appeal the district court’s orders

dismissing his 28 U.S.C. § 2255 (2000) motion and denying his

motion for reconsideration under Fed. R. Civ. P. 59(e). The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Hazel has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.    We also deny the motion to amend the certificate of

appealability.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                   - 2 -